Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated September 2, 2021.  Claims 1-4, 6-10 are pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the secondary references “the method for determining” and “the method for determining the area on the ground attainable by the aircraft”.  Once the secondary reference to “the method for determining” is established, the claim should continue that usage.  It is unclear, and therefore indefinite, if these are the same method for determining.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “The method for determining an area on the ground attain able by an aircraft from a starting point”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is later dependent on claim 1, which does not include determining.  This appears to be intended as “A method for determining…”
Claims 7-8 are rejected for incorporation of the errors of the base claim by dependency.
Claim 9 recites the limitation “the iterative implementation”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4 and 6-10 are directed to the abstract idea of determining attainable endpoints of an aircraft flight, as explained in 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts 

Step 1

According to the first part of the analysis, in the instant case, claims 1-4 and 6-8 are directed to a method, claim 9 is directed to a computer program product, and claim 10 to a system.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
Method for verifying the ability of an aircraft to attain an endpoint from a starting point; the method comprising the following steps: 

- providing an internal evolution context of the aircraft comprising internal constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint; 
- calculating a trajectory of the aircraft between the starting point and the endpoint as a function of the external evolution context and the internal evolution context of the aircraft and according to a predetermined strategy for circumventing three-dimensional obstacles; 
- when there is at least one trajectory between the starting point and the endpoint, estimating from the calculated trajectory, a surplus of energy of the aircraft at the endpoint; 
- association of an attainability state to the endpoint, each attainability state being chosen between an attainable state or a non-attainable state, the attainable state being chosen when there is at least one trajectory between the starting point and the endpoint, and the non-attainable state being chosen in the opposite case.

The basic elements of claim 1 are supplying external data, providing internal data, calculating a trajectory, estimating surplus energy, and associating the endpoint as either attainable or non-attainable, as claimed.  These steps describe the concept of analyzing a flight endpoint, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites no computer or processor or hardware or navigation computer or FMS computer for performing the method.    
In the Specification, the “aircraft” is merely defined as “any device flying at least in the Earth’s atmosphere” [Page 5, Lines 11-13].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Save for the recitation of generic computer components, these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-4 and 6-8 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  No additional hardware is added. 
Accordingly, claims 1-4 and 6-8 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 9 is comparable to claim 1 with the same elements recited as a computer program product claim.  Claim 9 introduces only “computer equipment” to perform the software instructions.  “Computer equipment” is considered conventional computer implementation of the software.

Claim 10 is comparable to claim 1 with the same elements recited as a system claim.  

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for supplying external data, providing internal data, calculating a trajectory, estimating surplus energy, and associating the endpoint as either attainable or non-attainable, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of an “aircraft”.  The “aircraft” does not perform the method of the claim.      
In the Specification, the “aircraft” is merely defined as “any device flying at least in the Earth’s atmosphere” [Page 5, Lines 11-13].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as 
The data is not utilized by the vehicle or incorporated into operation of an aircraft or an aircraft control system.
Claims 2-4 and 6-10 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of “computer equipment and “a “computer program product” is understood to be generic computer equipment. 
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spinelli et al., U.S. Patent 9,520,066 B2 (2016).
As to claim 1, Spinelli et al. discloses a method for verifying the ability of an aircraft to attain an endpoint from a starting point, the method comprising the following steps: 
- supplying an external evolution context of the aircraft comprising external constraints of the aircraft susceptible to impact a trajectory of the aircraft between the starting point 
- providing an internal evolution context of the aircraft comprising internal constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint (Column 5, Lines 15-61); 
- calculating trajectories of the aircraft between the starting point and the endpoint as a function of the external evolution context and the internal evolution context of the aircraft and according to a predetermined strategy for circumventing three-dimensional obstacles, wherein the predetermined strategy for circumventing the three-dimensional obstacles comprises a plurality of rules defining a vertical profile of the aircraft related to a lateral profile of the aircraft, wherein, for each trajectory, the calculating of the trajectory of the aircraft between the starting point and the endpoint comprises the following substeps: 
- calculating the lateral profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft; and 
- calculating the vertical profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft and applying the predetermined strategy for circumventing the three-dimensional obstacles to the lateral profile of the aircraft; (Column 5, Lines 15-61, Figure 2A, Figure 2B, Figure 3B, Figure 10A, Column 6, Lines 48-65, Column 13, Lines 16-45, Column 9, Lines 25-41);

- associating an attainability state to the endpoint, the attainability state being chosen between an attainable state or a non-attainable state, the attainable state being chosen when there is at least one trajectory between the starting point and the endpoint, and the non-attainable state being chosen when there is no trajectory between the starting point and the endpoint (Column 10, Lines 10-25, Column 13, Lines 16-45, Figure 10A, Figure 4); and
- when there is at least one trajectory between the starting point and the endpoint, proposing the at least one trajectory to an operator of the aircraft (Column 5, Line 62 – Column 6, Line 18).
As to claim 2, Spinelli et al. discloses the method for verifying according to claim 1, and further discloses wherein the step of associating the attainability state to the endpoint is further implemented as a function of a required energy margin at the endpoint (Column 10, Lines 10-25, Column 13, Lines 16-45).
As to claim 3, Spinelli et al. discloses the method for verifying according to claim 1, and further discloses wherein the external constraints further include external weather conditions and a relief of a terrain between the starting point and the endpoint (Figure 1, weather data 110, terrain 106, Column 4, Lines 27-39, Column 4, Lines 17-26).
As to claim 4, Spinelli et al. discloses the method for verifying according to claim 1, and further discloses wherein the internal constraints of the aircraft are defined by operating states of different components of the aircraft (Column 5, Lines 15-36).
As to claim 6, Spinelli et al. discloses the method for determining an area on the ground attainable by an aircraft from a starting point comprising an iterative implementation of the method for verifying according to claim 1 for said starting point and for a ground endpoint, and further discloses wherein a different endpoint is chosen for each new iteration of said method for verifying (Figure 4).
As to claim 7, Spinelli et al. discloses the method for determining according to claim 6, and further discloses wherein the predetermined strategy for circumventing three-dimensional obstacles comprises a plurality of rules defining the vertical profile of the aircraft related to the lateral profile; the method for determining the area on the ground attainable by the aircraft comprising the following steps: 
A) propagation of the aircraft from the starting point comprising the following substeps: 
- formation of a plurality of radii around the starting point of the aircraft (Figure 8, Column 11, Lines 20-42); 
- for each radius, identification of a ground endpoint having the non-attainable state, the non-attainable state of said point of contact being determined by implementing the method for verifying, wherein the predetermined strategy for circumventing three-dimensional obstacles comprises a plurality of rules defining the vertical profile of the aircraft related to a lateral profile (Figure 8, Column 11, Lines 32-64); and 
wherein the step of calculating the trajectory of the aircraft between the starting point and the endpoint comprises the following substeps: 

- calculation of the vertical profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft and applying the predetermined strategy for circumventing three-dimensional obstacles to the lateral profile of the aircraft (Figure 2B); 
wherein the lateral profile of the aircraft being calculated as a part of said radius (Figure 2A, Column 11, Lines 20-64); 
- for each endpoint having the non-attainable state, analysis of the vertical profile and identification of a point of contact with the ground of the vertical profile (Figure 8, Column 11, Lines 20-64);  
B) determining a boundary formed by one and several lines passing through all the points of contact (Figure 8); and 
C) delimitation of the area attainable by the boundary (Figure 8).
As to claim 8, Spinelli et al. discloses the method for determining according to claim 7, and further discloses wherein when in step B) at least one line forming the boundary has an open line, step A) is again implemented for one of the ends of the open line considered as the starting point during this implementation, step B) then being implemented again until the, or each, line forming the boundary is closed (Figure 8, Column 11, Lines 20-64).
As to claim 9, Spinelli et al. discloses a non-transitory computer readable medium including a computer program product comprising software instructions which, when implemented by computer equipment, implement a method for determining an 
- supplying an external evolution context of the aircraft comprising external constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint, the external constraints including three-dimensional obstacles (Column 4, Lines 17-26, Column 4, Lines 52-64); 
- providing an internal evolution context of the aircraft comprising internal constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint (Column 5, Lines 15-61); 
- calculating trajectories of the aircraft between the starting point and the endpoint as a function of the external evolution context and the internal evolution context of the aircraft and according to a predetermined strategy for circumventing the three-dimensional obstacles, wherein the predetermined strategy for circumventing the three-dimensional obstacles comprises a plurality of rules defining a vertical profile of the aircraft related to a lateral profile of the aircraft, wherein, for each trajectory, the calculating of the trajectory of the aircraft between the starting point and the endpoint comprises the following substeps: 
- calculating the lateral profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft; and 
- calculating the vertical profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft and applying the 
 (Column 5, Lines 15-61, Figure 2A, Figure 2B, Figure 3B, Figure 10A, Column 6, Lines 48-65, Column 13, Lines 16-45, Column 9, Lines 25-41); 
- when there is at least one trajectory between the starting point and the endpoint, estimating from the calculated trajectory, a surplus of energy of the aircraft at the endpoint (Column 10, Lines 17-25); 
- associating an attainability state to the endpoint, the attainability state being chosen between an attainable state or a non-attainable state, the attainable state being chosen when there is at least one trajectory between the starting point and the endpoint, and the non-attainable state being chosen when there is no trajectory between the starting point and the endpoint (Column 10, Lines 10-25, Column 13, Lines 16-45, Figure 10A, Figure 4) and
- when there is at least one trajectory between the starting point and the endpoint, proposing the at least one trajectory to an operator of the aircraft (Column 5, Line 62 – Column 6, Line 18).
As to claim 10, Spinelli et al. discloses an aircraft capacity analysis system comprising means designed to determine an area on the ground attainable by an aircraft from a starting point comprising the iterative implementation of a method for verifying for said starting point and for a ground endpoint, wherein a different endpoint is chosen for each new iteration of said method for verifying; said method for verifying comprising the following steps: 

- providing an internal evolution context of the aircraft comprising internal constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint (Column 5, Lines 15-61); 
- calculating trajectories of the aircraft between the starting point and the endpoint as a function of the external evolution context and the internal evolution context of the aircraft and according to a predetermined strategy for circumventing three-dimensional obstacles, wherein the predetermined strategy for circumventing the three-dimensional obstacles comprises a plurality of rules defining a vertical profile of the aircraft related to a lateral profile of the aircraft, wherein, for each trajectory, the calculating of the trajectory of the aircraft between the starting point and the endpoint comprises the following substeps: 
- calculating the lateral profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft; and 
- calculating the vertical profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft and applying the predetermined strategy for circumventing the three-dimensional obstacles to the lateral profile of the aircraft; (Column 5, Lines 15-61, Figure 2A, Figure 2B, Figure 3B, Figure 10A, Column 6, Lines 48-65, Column 13, Lines 16-45, Column 9, Lines 25-41); 


- associating an attainability state to the endpoint, the attainability state being chosen between an attainable state or a non-attainable state, the attainable state being chosen when there is at least one trajectory between the starting point and the endpoint, and the non-attainable state being chosen when there is no trajectory between the starting point and the endpoint (Column 10, Lines 10-25, Column 13, Lines 16-45, Figure 10A, Figure 4) and
- when there is at least one trajectory between the starting point and the endpoint, proposing the at least one trajectory to an operator of the aircraft (Column 5, Line 62 – Column 6, Line 18).

Response to Arguments
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive. 
Applicant argued the claims were not abstract as a mental process.  First, the calculation of a trajectory is a mental process that pilots use to find an available endpoint.  Courts have found these mental processes to be abstract and ineligible for patent protection under 35 USC 101.
Second, the claims do not estimate the surplus energy, they just estimate that there would be a surplus energy, such that the aircraft could reach the endpoint.  This is 
Third, the use of generic computing components to perform a mental process does not make the claim eligible.  There is not hardware in the claims to perform the mental process of calculating a trajectory of an aircraft.  See MPEP 2106.04(a)(2) 
Fourth, the mental process is not integrated into a practical application.  The claims do not improve the functioning of c computer or an improvement to other technology.  The claims do not effect a transformation or reduction of a particular article to a different state or thing.  The display of the results of the calculation to an operator of the aircraft is similar to the display of results that has been found by courts in similar applications to be ineligible under 35 USC 101.  See MPEP 2106.04(d)
The movie Sully with Tom Hanks illustrated the mental process performed by a pilot that evaluated external constraints and internal constraints to find a place to land the plane after losing both engines in a bird strike.  The possible endpoints of returning to the airport and finding a different airport were considered.  Other locations would have been considered.  The Hudson River option required a lateral profile to travel along the river and a vertical profile to avoid bridges and contact the water safely, given the lack of engine thrust.  These evaluations were made mentally by the pilot and then applied to the aircraft.  
    Applicant argued the amendments distinguish the cited prior art in circumventing the obstacles and defining a vertical and lateral profile.  Spinelli et al. discloses obstacle data and determining a flight path to an endpoint to avoid the obstacle, and generating a lateral and vertical profile to safely reach the endpoint.  Spinelli et al. is found to disclose the amended claims, as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3663